          Case 1:21-cv-06354-AT Document 10 Filed 08/04/21 Page 1 of 1

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
CYNTHIA SIDERS,                                                     DOC #: _________________
an individual,                                                      DATE FILED: 8/4/2021__

                              Plaintiff,

               -against-                                                  21 Civ. 6354 (AT)

ARGON MEDICAL DEVICES, INC., REX MEDICAL,                                      ORDER
INC., d/b/a REX MEDICAL, L.P. and REX MEDICAL,
L.P.,

                        Defendants.
ANALISA TORRES, United States District Judge:

        Plaintiff brings this action against Argon Medical Devices, Inc., Rex Medical, Inc., d/b/a
Rex Medical, L.P, and Rex Medical, L.P., invoking subject matter jurisdiction by reason of
diversity of citizenship, 28 U.S.C. § 1332. ECF No. 1 ¶ 13.

        If Rex Medical, L.P. is a limited partnership, as its name would imply, then the complaint
must allege the citizenship of each of its general and limited partners for the purposes of
diversity jurisdiction. Handelsman v. Bedford Village Assocs. Ltd. Partnership, 213 F.3d 48,
51–53 (2d Cir. 2000); Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990) (stating that, for
purposes of diversity jurisdiction, limited partnerships have the citizenship of all of its general
and limited partners).

        By August 11, 2021, Plaintiff shall amend its pleading to allege the citizenship of each of
the general and limited partners of the limited partnership. If Plaintiff fails to amend by the
foregoing date to truthfully allege complete diversity based upon the citizenship of each general
and limited partner of the limited partnership, then the complaint will be dismissed for lack of
subject matter jurisdiction.

       SO ORDERED.

Dated: August 4, 2021
       New York, New York
